DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on March 29, 2019, in which claims 1-7 and 11-24 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on March 29, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Objections
Claims 11-24 are objected to because of the following informalities: The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11-24 been renumbered claims 8-21 respectively. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites “allow said base meta-model to one or more of be extended”. It is unclear the applicant meant. The examiner cannot understand such claimed language. Specification, however, stated that “the domain-specific injection point allows the base meta-model to be extended with domain-specific classes and thereby customized for a plurality of domains, even after a commercial release of the Query Mechanism”. Applicant is advised to amend the claim in order to be consistent with the original disclosure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Munkes et al., (hereinafter “Munkes”) US 2014/0129583 in view of Nori et al., (herein after “Nori”) US 2006/0195460.
As to claim 1, Munkes discloses a method for processing queries, comprising:
providing a server-side meta-model for creating queries on said server (see [0015], [0019] and [0054], creation of queries on model data, wherein the model data represents graphical model data, such as class diagrams in UML (Unified Modelling Language) notation, which adhere to the UML meta model, or "Event-driven process chain" (EPC) diagrams, which adhere to the meta model, such model data is presented in at first data source (analogous a server) from a software application producing such data to allow the creation of queries on different data sources DS (analogous server)); and
providing a client-side meta-model for creating queries on said client (see [0015] and [0054], creation of queries on model data, wherein the model data represents graphical model data, such as class diagrams in UML (Unified Modelling Language) notation, which adhere to the UML meta model, or "Event-driven process chain" (EPC) diagrams, which adhere to the meta model, such model data is presented in at second data source (analogous client) from a software application producing such data to allow the creation of queries on different data sources DS(analogous client)).
first and second data sources (client and server) of Munkes are understood as heterogeneous and adhere to different formats or meta models configured for translating at least a part of the same query in the data source independent format into a corresponding partial query in the respective data source specific format (see [0019]-[0020]) would have different software application.
Munkes also does not explicitly disclose whether said queries created on said client are translated from a language of said client into a language of said server for processing by said server
Meanwhile, Nori discloses the claimed:
wherein said client and said server are based on different programming languages (see [0049], a plurality of disparate applications); and
wherein said queries created on said client are translated from a language of said client into a language of said server for processing by said server (see [0049], provides a data entity having a uniform identity across a plurality of disparate applications and a relationship component that defines a relationship between two or more of the data entities).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Munkes to utilize different software applications from the first and second data source and also translate a language from a client into a language of a server, in order to provide an uniform identity across several disparate applications thereby achieving interoperability between applications.

translating the query in the data source independent format into at least one corresponding query in the data source specific format).

As to claim 3, the combination or Munkes and Nori discloses the invention as claimed. In addition, Munkes discloses the method of claim 2, wherein said data transfer objects can be programmed to provide specified data in a translation of an object model instance to said data transfer objects (see [0012], translate the query in the data source independent format into at least one corresponding query in the data source specific format.).

As to claim 4, the combination or Munkes and Nori discloses the invention as claimed. In addition, Nori discloses the method of claim 1, wherein said created queries are strongly typed based on said server-side meta-model and said client-side meta-model (see [0507], Data defined using this type system is considered to be strongly typed, similar to CLR, wherein there is an expectation that the implementation provides for strict enforcement of type rules with no exceptions; that all types are known at compile time; and that any type conversions are predictable in their effect.).
As to claim 5, the combination or Munkes and Nori discloses the invention as claimed. In addition, Nori discloses the method of claim 4, wherein a validity of said created queries is evaluated at a compile time of a given created query (see [0507], note that data defined using this type system is considered to be strongly typed, similar to CLR, there is an expectation that the 

As to claim 6, the combination or Munkes and Nori discloses the invention as claimed. In addition, Munkes discloses the method of claim 1, wherein one or more of said queries created on said client and results of said queries created on said client are translated into said language of said server using code generation techniques (see [0017], translating at least a part of the same query in the data source independent format into a corresponding partial query in the respective data source specific format).

As to claim 7, the combination or Munkes and Nori discloses the invention as claimed. In addition, Munkes discloses the method of claim 1, further comprising providing a given query to one of a plurality of query executors for processing of said given query, wherein at least one of said query executors comprises a common query executor for a plurality of domains and at least one of said query executors comprises a domain-specific query executor for a particular domain (see [0027], creating queries on model data of at least one data source in accordance with at least one data source specific format by graphically defining a query with a graphical query builder, the query comprising a plurality of building blocks in accordance with a data source independent format, and translating the query in the data source independent format into at least one corresponding query in the data source specific format).

As to claim 11, the combination or Munkes and Nori discloses the invention as claimed. In addition, Nori discloses the method of claim 7, wherein said one of said plurality of query run time, in which case a compiler is emitted constraint-checking code).

As to claim 12, the combination or Munkes and Nori discloses the invention as claimed. In addition, Nori discloses the method of claim 7, wherein said one of said plurality of query executors is added to a query service after a commercial release of said query service (see fig.8, commercial business).

As to claim 13, discloses the combination or Munkes and Nori discloses the invention as claimed. In addition, Munkes discloses the claimed wherein at least one of said domain-specific query executors comprises a storage array query executor to accelerate queries involving storage devices within said storage array (see [0019], query execution is achieved from the first data source and second data source, wherein each data source has a device storage).

As to claim 14, discloses the combination or Munkes and Nori discloses the invention as claimed. In addition, Munkes discloses the method of claim 7, wherein at least one of said domain-specific query executors can be used across a plurality of domains (see [0019]-[0020], because the first and second data sources are understood as heterogeneous and adhere to different formats or meta models configured for translating at least a part of the same query in the data source independent format into a executes queries and provides the results of an execution of a query, they would also use in different domains).

combining the results of the partial queries in order to generate a single result for the query in the data source independent format).

As to claim 20, the combination or Munkes and Nori discloses the invention as claimed. In addition, Nori discloses the of claim 1, further comprising obtaining a registration from each of a plurality of applications of a domain specific query executor associated with each of said corresponding plurality of applications (see [0049] and [0107], facilitating querying across entities related by providing an uniform identity across a plurality of disparate applications); upon receipt of a given query, identifying at least one of said domain specific query executors to handle said given query; and processing said given query using one or more of a common query executor for a plurality of domains and said identified at least one of said domain specific query executor (see [0268], and [0466], receiving a query as an input and returns a query as an output as a part of the data model, wherein a query processor allows multiple frontends to handle multiple query languages to be expressed, and then mapped to an internal canonical format in terms of the domain model and objects of the application it is working on).


domain model and objects of the application it is working on, wherein the queries then get passed to the processor, which is a pipeline, and then get converted into backend specific queries, so when a new order comes in, the order management application needs to ensure that the value of the order is less than the credit limit authorized for the customer).

As to claim 22, the combination or Munkes and Nori discloses the invention as claimed. In addition, Nori discloses the method of claim 20, further comprising the step of obtaining a registration from said plurality of applications of one or more class loaders associated with each of said plurality of applications for object-model instance resolution (see [0049]-[0050], CDM is the data model common to multiple application-specific data models, which includes an entity component that provides an uniform identity across a plurality of disparate applications).

As to claim 23, claim 23 is a system for performing the method of claim 1. It is rejected under the same rationale.

.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Munkes et al., (hereinafter “Munkes”) US 2014/0129583 in view of Nori et al., (herein after “Nori”) US 2006/0195460 in further in view of  Schoen et al., (hereinafter “Schoen”) US 20110167089
As to claim 16, the combination or Munkes and Nori discloses the invention as claimed. In addition, Nori discloses the method of claim 7, further comprising providing at least one base meta-model having a plurality of base classes (see [0111], [0240], and [0308], providing a base class with a table of an Extension entity type, which is desirable to make such a concept a first class part of the data model to allow special API patterns to be generated for extensions and is simpler for type designers to understand and use, wherein entity types are derived from a base entity type, in which case the derived entity type contains all the members of the base type along with the members described for the derived type, wherein modeling relationships explicitly is the ability to navigate from one entity to the related entities using the relationship definition when a check constraint is specified in both the base and derived types both constraints are validated).
Neither Munkes nor Nori discloses the claimed “a domain-specific injection point; and receiving at least one domain specific meta-model injected into said base meta-model at said domain-specific injection point”.
On the other hand, Schoen discloses the claimed “a domain-specific injection point; and receiving at least one domain specific meta-model injected into said base meta-model at said domain-specific injection point” (see [0130], [0188], and [0195], DOGRelationGenerationTask (720) uses to form the implementation of a relation between one domain type and another domain type within the implementation of the domain API for a specific target database; and more importantly, passing the constraint value by parameter prevents a "SQL Injection Attack." A SQL injection attack involves passing malformed strings to the relational query interface that causes the database server to damage or destroy critical data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Munkes and Nori to provide a domain-specific injection point; and receiving at least one domain specific meta-model injected into said base meta-model at said domain-specific injection point, in order to allow data models to evolve without affecting domain models, and enables experimentation with alternative model mappings.

As to claim 17, the combination of Munkes, Nori and Schoen discloses the invention as claimed. In addition, Nori discloses the method of claim 16, wherein said domain-specific injection point allows said base meta-model to one or more of be extended with domain-specific classes and be customized for a plurality of domains (see [0308], providing a base class with a table of an Extension entity type to make such a concept a first class part of the data model, thereby allowing special API patterns to be generated for extensions and is simpler for type designers to understand and use).

As to claim 18, the combination of Munkes, Nori and Schoen discloses the invention as claimed. In addition, Munkes discloses the method of claim 16, wherein said domain-specific injection point allows said query service to one or more of support a plurality of applications using a common infrastructure and support a plurality of object models associated with a plurality of common application programming interface for providing access to the model data in the respective data source to allows the creation of queries on different data sources, wherein the queries are all defined in the same way and have the same basic structure, which is possible because there is an adapter A for each data source that  provides access to the data source in a standardized format, i.e. in accordance with a common meta model, and allow the query builder to "understand" different data sources).

As to claim 19, the combination of Munkes, Nori and Schoen discloses the invention as claimed. In addition, Nori discloses the method of claim 16, wherein said at least one domain specific meta-model is generated from a corresponding at least one domain specific object model using one or more of code generation techniques and hand coding (see [0610], sub-type a new class from the ContactType, called ContactWithGPSType means that all users of AddressType will now have to change their code to use ContactWithGPSType)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claim 1 recites a method comprising a combination of concrete devices (client device, and server device), and therefore, it is a machine, which is a statutory category of invention.

The limitation of providing a server and client-side meta model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the concept of mathematical relationships but the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed by a mathematical relationship but for the recitation of generic computer components. For example, “providing” in the context of this claim encompasses the user establishing a data model to create a query using a query builder to establish a relationship between the server and client side meta-model.
The limitation of translating queries created on said client from a language of said client into a language of said server, as drafted, is a process that, under its reasonable interpretation, covers performance in the context mathematical relationship but for the recitation of generic computer component. For example, “translating” in the context of this encompasses the concepts of mathematical relationships based on translating the queries created on said client from a language of said client into a language of said server.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but the recitation of generic computer components, then if falls within the “mathematical concepts” groupings of abstract ideas. Accordingly, claim 1 recites an abstract idea.

The client and server side are recited at a high level of generality and recited generally that they represent no more than mere instruction to apply the judicial exception on a computer using a generic computer component. Mere instructions apply an exception using a generic computer component cannot provide an inventive concept, Claim 1 is not patent eligible.
The limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(h)). Accordingly, “translating queries created on said client from a language of said client into a language of said server” does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. And such additional elements do not integrate the abstract idea into a practical application because they do not impose and meaningful limit on practicing the abstract idea.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “converting query results to data transfer objects for presentation on said client”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea..

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of "mathematical relationship". The claim recites the additional limitations of “wherein said data transfer objects can be programmed to provide specified data in 

At step 1, claim 23 recites a system comprising a combination of concrete devices (memory, processing device), and therefore, it is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “providing a server-side meta-model for creating queries on said server”, “providing a client-side meta-model for creating queries on said client”, “wherein said queries created on said client are translated from a language of said client into a language of said server for processing by said server”.
The limitation of providing a server and client-side meta model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed by a mathematical relationship but for the recitation of generic computer components. For example, “providing” in the context of this claim encompasses the user establishing a data model to create a query using a query builder to establish a relationship between the server and client side meta-model.

The limitation of translating queries created on said client from a language of said client into a language of said server, as drafted, is a process that, under its reasonable interpretation, covers performance in the context mathematical relationship but for the recitation of generic computer component. For example, “translating” in the context of this encompasses the concepts 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but the recitation of generic computer components, then if falls within the “mathematical concepts” groupings of abstract ideas. Accordingly, claim 23 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements "memory, processing device". The memory, processing device, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "translating queries created on said client from a language of said client into a language of said server ", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible.
The limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(h)). Accordingly, “translating queries created on said client from a language of said client into a language of said server” does not add a meaningful limitation to the system, and is an extra-solution activity that does not meaningfully limit the claim. And such additional elements do not integrate the abstract idea into a practical application because they do not impose and meaningful limit on practicing the abstract idea.

At step 2A, prong one, the claim recites “providing a server-side meta-model for creating queries on said server”, “providing a client-side meta-model for creating queries on said client”, “wherein said queries created on said client are translated from a language of said client into a language of said server for processing by said server”.
The limitation of providing a server and client-side meta model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed by a mathematical relationship but for the recitation of generic computer components. For example, “providing” in the context of this claim encompasses the user establishing a data model to create a query using a query builder to establish a relationship between the server and client side meta-model.
The limitation of translating queries created on said client from a language of said client into a language of said server, as drafted, is a process that, under its reasonable interpretation, covers performance in the context mathematical relationship but for the recitation of generic computer component. For example, “translating” in the context of this encompasses the concepts of mathematical relationships based on translating the queries created on said client from a language of said client into a language of said server.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but the recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements " tangible machine- readable storage medium, processing device ". The tangible machine- readable storage medium, processing device, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "translating queries created on said client from a language of said client into a language of said server ", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible.
The limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(h)). Accordingly, “translating queries created on said client from a language of said client into a language of said server” does not add a meaningful limitation to the system, and is an extra-solution activity that does not meaningfully limit the claim. And such additional elements do not integrate the abstract idea into a practical application because they do not impose and meaningful limit on practicing the abstract idea.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140129583 and US 8996552  (involves in a system has a graphical query builder (QB) that is configured to enable a user to graphically define a query comprising multiple building blocks based on a data source independent format. The adapters are provided for the data sources, and are configured for translating the query from the data source independent format into corresponding query in the data source specific format)).
US 20070256055 (involves in facilitating creation of computer programs to support execution in programming environment, thereby ensuring efficient connection of applications distributed across different locations and enabling different vendor platforms to be uniformly wrapped and interact as well-defined services).
US 20060117000 and US 7660818 (involves in allowing user to express their queries freely, regardless of the nature and structure of the underlying meta-model).
US 20040015511 (involved in allowing a user to write to the interface to create, manage and execute queries against the entities in the database).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 25, 2021